DETAILED ACTION
Claims status
In response to the application filed on 01/25/2021, claims 1-13 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 01/25/2021 have been reviewed and accepted.

Claim Objections
Claim 4-6 are objected to because of the following informalities:
Claims 4-6 recite the terms “FDM and RE”. Those terms shall be defined properly in accordance with the current application. Appropriate action is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0295601 A1, published in PCT on 02/25/2016) in view of Guo et al. (US 01/25/2021/0302889 A1).
Regarding claim 1; KIM discloses a method for transmitting a signal by a sidelink UE in a wireless communications system, the method comprising the steps of:
transmitting a physical sidelink control channel (PSCCH) by using a plurality of symbols in a slot (Kim’s Abstract: sending the PSCCH on the basis of the PSCCH resource allocation information, wherein a first PSCCH time-frequency resource and a second PSCCH time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource.) ; and 
transmitting a physical sidelink shared channel (PSSCH) related to the PSCCH (a transmission format for direct communication data transmission, etc) for D2D direct communication. The structure of a PUSCH may be reused as the structures of the PSSCH and the PSCCH. ¶. [0310]); 
wherein the number of symbols used for the PSCCH transmission is changed based on a change in the number of symbols included in the slot (See Fig. 4: the number of OFDM symbols included in a slot may be changed in various ways. ¶. [0102]).
Even though, KIM discloses the number OFDM symbols included in a slot can be changed, KIM doesn’t explicitly describe “the number of symbols used for the PSCCH is changed”.
However, GUO from the same or similar fields of endeavor further discloses “the number of symbols used for the PSCCH is changed” (Quo: See Fig. 21A. the OFDM symbols sets of PSCCH can be cycled/changed in patterns of frequency domain across of the subcarriers. ¶. [0342].)
[Examiner’s Note: the claim doesn’t specify the type of changing in symbols used for PSCCH. Applying under the BRI, the method of cycling patterns of OFDM symbols for PSCCH could be analyzed as a method of changing symbols used for the PSCCH transmission.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the number of symbols used for the PSCCH is changed as taught by GUO to have incorporated in the system of KIM, so that it would not only provide to meet the demand for wireless data traffic having increased since deployment of 4G communication systems but also help to develop an improved 5G system. Guo: ¶. [0053].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; KIM discloses the method of claim 1, wherein a relationship between the number of symbols included in the slot and the number of symbols used for the PSCCH transmission is preconfigured, delivered through physical layer signaling or delivered through higher layer signaling (See Fig. 4: one downlink slot includes a plurality of OFDM symbols in a time domain. It is described herein that one downlink slot includes 7 OFDMA symbols and one resource block includes 12 subcarriers for exemplary purposes only, and the present invention is not limited thereto. ¶. [0104] and [0108]).

Regarding claim 3; KIM discloses the method wherein a size of a resource block (RB) to which the PSCCH is transmitted is changed based on the change in the number of symbols included in the slot. (KIM: Preferably, the value indicated by the PSCCH resource allocation information may be first mapped in ascending order of an index of the PSCCH time-frequency resource of time domain as a size thereof increases, and mapped in ascending order of an index of the PSCCH time-frequency resource of frequency domain. ¶. [0013]).

Regarding claim 7; KIM discloses the method of claim 1, wherein the PSCCH is repeatedly transmitted through at least one symbol in the slot (KIM: a UE can transmit a discovery signal repeatedly within a discovery period for transmission of one transport block. Transmission of a MAC PDU by one UE can be repeated (for example, four times) contiguously or non-contiguously within the discovery period (namely radio resource pool). ¶. [0300]).

Regarding claim 9; KIM discloses the method wherein the repeatedly transmitted PSCCH has a redundancy version (RV) of a preconfigured pattern (KIM: The D2D control information may include some of or the entire information, such as a New Data Indicator (NDI), Resource Allocation (RA) (or a resource configuration), a Modulation and Coding Scheme/Set (MCS), a Redundancy Version (RV), and a Tx UE ID. ¶. [0336]).

Regarding claim 10; KIM discloses the method wherein the repeated transmission of the PSCCH or the preconfigured pattern is indicated by a demodulation reference signal (DMRS) for the PSCCH. (KIM: ¶. [0999-1000]).

Regarding claim 11; KIM in view of GUO discloses the method wherein the repeated transmission of the PSCCH or the preconfigured pattern is indicated by DMRS base sequence set to a predetermined value or initialization ID. (GUO: ¶. [0305]).

Regarding claim 12; KIM discloses the method wherein the number of times for the repeated transmission is determined by a UE that transmits the PSCCH, by considering one or more of packet priority (KIM: signal rank indication. ¶. [0090]) and packet arrival coverage (KIM: ¶. [0271-0272]).

Regarding claim 13; KIM discloses a sidelink UE for transmitting or receiving a signal in a wireless communication system, the sidelink UE comprising: a memory; and a processor coupled to the memory, wherein the processor configured to:
transmit a physical sidelink control channel (PSCCH) by using a plurality of symbols in a slot (Kim’s Abstract: sending the PSCCH on the basis of the PSCCH resource allocation information, wherein a first PSCCH time-frequency resource and a second PSCCH time-frequency resource for sending the PSCCH are determined on the basis of a value indicated in the PSCCH resource allocation information within the PSCCH resource pool, and the PSCCH may be sent in the first PSCCH time-frequency resource and the second PSCCH time-frequency resource.) ; and 
transmit a physical sidelink shared channel (PSSCH) related to the PSCCH (a transmission format for direct communication data transmission, etc) for D2D direct communication. The structure of a PUSCH may be reused as the structures of the PSSCH and the PSCCH. ¶. [0310]); 
wherein the number of symbols used for the PSCCH transmission is changed based on a change in the number of symbols included in the slot (See Fig. 4: the number of OFDM symbols included in a slot may be changed in various ways. ¶. [0102]).
Even though, KIM teaches the number OFDM symbols included in a slot can be changed, KIM doesn’t explicitly describe “the number of symbols used for the PSCCH is changed”.
However, GUO from the same or similar fields of endeavor further discloses “the number of symbols used for the PSCCH is changed” (Quo: See Fig. 21A. the OFDM symbols sets of PSCCH can be cycled/changed in patterns of frequency domain across of the subcarriers. ¶. [0342].)
[Examiner’s Note: the claim doesn’t specify the type of changing in symbols used for PSCCH. Applying under the BRI, the method of cycling patters of OFDM symbols for PSCCH could be analyzed as a method of changing symbols used of PSCCH.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the number of symbols used for the PSCCH is changed as taught by GUO to have incorporated in the system of KIM, so that it would not only provide to meet the demand for wireless data traffic having increased since deployment of 4G communication systems but also help to develop an improved 5G system. Guo: ¶. [0053].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 2019/0174179 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416